Citation Nr: 9927029	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for tinnitus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  During his service in Vietnam, the veteran was exposed to 
noise from a land mine explosion at close range.

3.  It is reasonably shown that the veteran has had tinnitus 
in both ears since the mine explosion.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for tinnitus.  He 
reports that he has ringing in his ears that began during 
service in Vietnam, when a land mine exploded near him.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran is 
service-connected for multiple shrapnel wounds sustained in a 
land mine explosion in November 1966.  His claim for service 
connection for tinnitus is supported by his statements and by 
a statement from a private physician.  The Board finds that 
this evidence is sufficient to create a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

The veteran's service medical records reflect that he 
sustained shrapnel wounds to the abdomen, chest, right 
shoulder, and right arm from a land mine explosion in 
November 1966.  In a medical history completed in December 
1966, it was reported that the veteran denied having tinnitus 
or diminished hearing.  In an August 1998 statement, the 
veteran wrote that immediately after the mine exploded near 
him in 1966, he had bleeding in both of his ears and ringing 
in both of his ears.  He wrote that he had continued to have 
ringing in his ears since the mine explosion.

In an April 1998 letter, G. Carl Shipp, M.D., a private 
physician affiliated with a otolaryngology and head and neck 
surgery group, wrote that he had seen the veteran for hearing 
problems.  Dr. Shipp noted the veteran's report of the nearby 
mine explosion in 1966, and the veteran's report of tinnitus 
since the mine explosion.  Dr. Shipp examined the veteran's 
ears and performed audiological testing.  Dr. Shipp wrote 
that the mine explosion that the veteran described could have 
caused both the veteran's high frequency hearing loss and his 
tinnitus.

Dr. Shipp's statement tends to support the veteran's claim 
that the mine explosion caused him to have had tinnitus; 
while the lack of recorded complaints of tinnitus at or near 
the time of service tends to weaken the claim.  Under the law 
governing VA disability benefits, when there is an 
approximate balance of positive and negative evidence 
regarding an issue material to a claim for benefits, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  The Board 
finds that there is an approximate balance between the 
evidence for and against a finding that the veteran the mine 
explosion during service caused the veteran to have tinnitus.  
Giving the benefit of the doubt to the veteran, as required 
by 38 U.S.C.A. § 5107(b), the Board grants service connection 
for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

